Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a FINAL Office action in reply to the Arguments received on June 12, 2022.

Status of Claims

Claims 1-4 and 9-20 are currently pending and have been examined. 


	
	






















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boston (2011/0291822) in view of Nyalamadugu et al. (2017 /0066408).

Boston discloses a digital license plate: 
a digital license plate secured to an exterior of a vehicle, the digital license plate having a display, and being wirelessly connectable to send and receive data configured to support a plurality of insights; wherein the digital license plate comprises a processing device programmed to (Boston [0007][0018][0019]): Where the reference teaches “Alternatively, the identification and/or registration information rendered on the display 110 in the second operational mode may be of the same or similar format (for example, size and layout) as in the first mode, but the message may be rendered on the display 110 to overlap the identification and/ or registration information.” See also [0019] “In a variation of this, a message is rendered on the display 110 in addition to the identification and registration information of the vehicle 10, although any one or combination of a message, identification information of the vehicle 10, registration information of vehicle 10, or any other information may be rendered on the display 110 when in the fourth operational mode.” Lastly, see [0030] The communication device 140 may transmit data regarding the rendering of a particular content on the display 110. Preferably, an advertisement is included in the content rendered on the display 110, and the communication device 140 transmits data regarding the rendering of the advertisement on the display 110.” Applicant’s specification teaches that an insight is a data based suggestion or recommendation. Examiner interprets the reference’s ability to display messages that overlap but are still visible to satisfy a plurality of insights/ recommendations/ messages.
detect parking of the vehicle; wirelessly search for at least one of a parking related facility, meter, and fine system (Boston [0025]); See at least “a vehicle 10 may be parked at a two-hour parking spot. When the trigger device 170 first detects the presence of a trigger signal (for example, from a traffic official)[ wirelessly detecting parking of the vehicle], the third mode is activated for a first time after the vehicle 10 has been parked.”
present on the display a visual indicator of authorized parking of the vehicle (Boston [0025]); Where the visual indication shows that the driver has been parked for more that the authorized time.
Boston does not explicitly teach payment transactions from the digital plate. Nyalamadugu teaches:
send authorization to pay related payments to a payment authority, with authorization at least partially incorporating information stored in the digital license (Nyalamadugu [0049]) Where the reference teaches “For example, e-plate 230 can interact with a near-field communication (NEC)-enabled device at a HF band to provide sufficient information for the NFC-enabled device to complete an electronic payment transaction to replenish a toll account.”
Nyalamadugu does not explicitly disclose a parking account. However, (Nyalamadugu teaches an electronic license plate that can conduct a transaction to pay for services. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be applied to a parking environment as well to encourage contactless transaction with smart devices. 
partially incorporating information stored in the digital license plate; and (Nyalamadugu [0049]) Where the reference teaches “For example, e-plate 230 can interact with a near-field communication (NEC)-enabled device at a HF band to provide sufficient information for the NFC-enabled device to complete an electronic payment transaction to replenish a toll account.”
Nyalamadugu does not explicitly disclose a parking account. However, (Nyalamadugu teaches an electronic license plate that can conduct a transaction to pay for services. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be applied to a parking environment as well to encourage contactless transaction with smart devices. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of displaying electronic information on a license plate, as taught by Boston, the method of using the electronic license plate to communicate transaction as taught by Nyalamadugu, to facilitate contactless information sharing.


Claim 2
Boston discloses: 
wherein the digital license plate is connectable to a user device to receive and send data (Boston [0120]). Where the reference teaches that the mobile device can communicate with the electronic license plate. See “the interface is internet-based and accessible via a web browser, for example, on a mobile smart phone or on a computer. In a first example, the driver and/or owner of the vehicle 10 may access interface with an internet-capable mobile phone, then log into the content database and select content (for example, a San Francisco Giants Baseball banner) he wishes to be rendered on the display 110.”

Claim 3  
Boston discloses a digital license plate that communicates information but does not explicitly teach sending payment information. Nyalamadugu teaches:
wherein the digital license plate is connectable to a user device to receive and send data, and wherein the user device sends payment data to the payment authority in response to data received from the digital license plate (Nyalamadugu [0050]). Where the reference teaches a device that can be handheld and operated by a driver. The reference also teaches that the input device [user device] is NFC enable to conduct transactions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of displaying electronic information on a license plate, as taught by Boston, the method of using the electronic license plate to communicate transaction as taught by Nyalamadugu, to facilitate contactless information sharing.



Claim 4
Boston discloses a digital license plate that communicates information but does not explicitly teach a connected user device related to parking. Nyalamadugu teaches: 
wherein the digital license plate receives data from a connected user device related to parking (Nyalamadugu [0076])  See at least “RFID enabled license plate 530 can be used to track a vehicle for purposes of electronic tolling, parking access, and border control.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of displaying electronic information on a license plate, as taught by Boston, the method of using the electronic license plate to communicate parking information, as taught by Nyalamadugu, to make the driving experience more efficient.

Claim 9
Boston discloses: 
wherein the visual indicator is an electronically readable bar code (Boston [0024][0028]). See at least “the law enforcement official may input a unique code to actuate the third mode, thus allowing only those with the unique code to access the information to be displayed in the third mode. This may be particularly useful in variations of the third mode that display more information, such as personal information regarding the driver of the vehicle 10 that only official personnel are to access.”
Boston does not explicitly disclose a bar code. However, Boston teaches a unique code the disguises personal information and is readable by authorized personnel. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be a bar code because information on a bar code cannot be read by the naked eye. 
Claim 10
Boston discloses: 
wherein the visual indicator is an electronically readable code (Boston [0024][0028]). See at least “the law enforcement official may input a unique code to actuate the third mode, thus allowing only those with the unique code to access the information to be displayed in the third mode. This may be particularly useful in variations of the third mode that display more information, such as personal information regarding the driver of the vehicle 10 that only official personnel are to access.”
Boston does not explicitly disclose a QR code. However, Boston teaches a unique code the disguises personal information and is readable by authorized personnel. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be a QR code because it access and hides personal information.

Claim 11
Boston discloses:
wherein the visual indicator is a visually recognizable parking sticker or tag (Boston [0025]). Where Boston teaches a tag that indicates overdue parking. See at least “the third mode is activated for a first time after the vehicle 10 has been parked. The trigger device may then start counting a time interval of two hours and only allow the fourth mode to be reactivated after the two hours have past. This allows a traffic official to drive past a series of parked cars ( shown in FIG. 4 ), and only those vehicles ( shown as vehicle 10b in FIG. 4) that have been parked past the time limit of two hours will activate the third mode and display the official registration information, indicating to the traffic official that the vehicle 10 has been parked in the parking spot for over two hours.”

Claim 12
Boston discloses:
wherein the display of a digital license plate further presents visually recognizable advertising (Boston [0029][Figure 1, 110]). See at least “The communication device 140 may receive content, information, and/or data from a content database. Preferably, the content database is arranged substantially remote from the processor 130. The content database also preferably contains content provided by an institution, for example, an advertiser, a school, a record company, or a sports team or venue; content provided by the institution preferably includes advertisements.”


Claim 13
Boston discloses: 
wherein the display of a digital license plate is a bistable display (Boston [0013]). Where a bi-stable display is defined as a display with images that do not disappear or fade when the power is removed and remain stable for long periods of time making the device ideal for digital signage.
Boston does not explicitly disclose a bi-stable display. However, Boston teaches the “power source of the display system 100 allows for power generated while the vehicle is in operation to be used at a later time by the display system 100. “. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that that a display that allows for prolonged power course would include a b-stable display so that cars that are parked for extended amounts of time will not need to worry if the vehicle information is accessible.

Claim 14
Boston discloses: 
wherein the digital license plate has or is connectable to a GNSS system to assist in determining position information (Boston [0024]). 
Boston does not explicitly disclose a parking related position information. However, Boston teaches a scenario where long distance location identification that uses a satellite. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this location information could be obtain via satellite because it is more accurate for long-range location determination

Claim 15
Boston discloses: 
wherein the digital license plate has or is connectable to an accelerometer to assist in determining parking status information (Boston [0016]). See “The vehicle speed sensor 120 is preferably a sensor that measures the actual velocity and/or acceleration of the vehicle 10, such as an accelerometer coupled to the vehicle 10 or a tachometer coupled to the drivetrain of the vehicle 10 and which measures the number of revolutions of a drivetrain component, such as a wheel, for a period of time in order to determine the speed of the vehicle 10.” Where the speed of the vehicle could be zero and would indicate that the vehicle was parked.

Claim 16
Boston discloses a digital license plate that communicates information but does not explicitly teach sending payment information. Nyalamadugu teaches: 
wherein the digital license plate can provide a succession of automatic payments (Nyalamadugu [0079]). See at least “RFID-enabled license plate 530 can interact with a near-field communication (NFC) enabled device to provide sufficient information for the NFC enabled device to complete an electronic payment transaction to replenish a toll account of vehicle 502.”
Nyalamadugu does not explicitly disclose to extend allowed parking time. However, Nyalamadugu teaches recurring payments to pay for services. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be applied a parking environment as well to encourage contactless transaction with smart devices.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of displaying electronic information on a license plate, as taught by Boston, the method of using the electronic license plate to communicate payments as taught by Nyalamadugu, to facilitate contactless transactions.

Claim 17
Boston discloses: 
wherein the digital license plate locally provides parking related information to a user device (Boston [0027][0028]). See “The communication device 140 functions to allow content, information, and/ or data to be transferred to and from the display system 100. The communication may be conducted with an official organization (such as a DMV office or a law enforcement agency), a content database, the driver of the vehicle [locally], the owner of the vehicle [locally], or any other suitable party.” See also, “the communication device 140 may also be a wired communication device [locally].”
Claim 18
Boston discloses: 
wherein the digital license plate remotely provides parking related information to a user device (Boston [0027][0028]). See “The communication device 140 functions to allow content, information, and/ or data to be transferred to and from the display system 100. The communication may be conducted with an official organization (such as a DMV office or a law enforcement agency)[remote], a content database [remote], the driver of the vehicle, the owner of the vehicle, or any other suitable party.

Claim 19
Boston discloses: 
wherein the digital license plate remotely provides information related to change in status to a user device (Boston [0022]). Where the reference teaches a change in status of the vehicle.
Boston does not explicitly disclose a change in parking status. However, Boston teaches a third operational mode, wherein a third content, including identification information of the vehicle 10 [parking status] and/or identification information of the driver of the vehicle 10, is rendered on the display 110 when a trigger event [parked car] is identified. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this identifying the status of the vehicle on the electronic license would include parking status to make it easier for parking enforcement [0024][0025].

Claim 20
Boston discloses:
determining when a vehicle has parked; allowing a digital license plate having a display and attached to a vehicle to wirelessly search for at least one of a parking related facility, meter, and fine system (Boston [0025]); See at least “a vehicle 10 may be parked at a two-hour parking spot. When the trigger device 170 first detects the presence of a trigger signal (for example, from a traffic official)[ wirelessly detecting parking of the vehicle], the third mode is activated for a first time after the vehicle 10 has been parked.”
presenting parking related information on the display of the digital license plate, wherein the display is configured to present a plurality of insights (Boston [0025]); Where the visual indication shows that the driver has been parked for more that the authorized time. See also (Boston [0007][0018][0019]): Where the reference teaches “Alternatively, the identification and/or registration information rendered on the display 110 in the second operational mode may be of the same or similar format (for example, size and layout) as in the first mode, but the message may be rendered on the display 110 to overlap the identification and/ or registration information.” See also [0019] “In a variation of this, a message is rendered on the display 110 in addition to the identification and registration information of the vehicle 10, although any one or combination of a message, identification information of the vehicle 10, registration information of vehicle 10, or any other information may be rendered on the display 110 when in the fourth operational mode.” Lastly, see [0030] The communication device 140 may transmit data regarding the rendering of a particular content on the display 110. Preferably, an advertisement is included in the content rendered on the display 110, and the communication device 140 transmits data regarding the rendering of the advertisement on the display 110.” Applicant’s specification teaches that an insight is a data based suggestion or recommendation. Examiner interprets the reference’s ability to display messages that overlap but are still visible to satisfy a plurality of insights/ recommendations/ messages.
Boston does not explicitly teach payment transaction from the digital plate. Nyalamadugu teaches:
sending authorization to pay parking related payments to a payment authority, with authorization at least partially incorporating information stored in the digital license plate  (Nyalamadugu [0049]) Where the reference teaches “For example, e-plate 230 can interact with a near-field communication (NEC)-enabled device at a HF band to provide sufficient information for the NFC-enabled device to complete an electronic payment transaction to replenish a toll account.”
Nyalamadugu does not explicitly disclose a parking account. However, (Nyalamadugu teaches an electronic license plate that can conduct a transaction to pay for services. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be applied to a parking environment as well to encourage contactless transaction with smart devices. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of displaying electronic information on a license plate, as taught by Boston, the method of using the electronic license plate to communicate transaction as taught by Nyalamadugu, to facilitate contactless information sharing.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 9-20 have been considered  but they are not persuasive. 

Applicant Argues: The art of record fails to teach or suggest sending and receiving data configured to support a plurality of insights.

Examiner respectfully disagrees. Boston [0019] teaches  “In a variation of this, a message is rendered on the display 110 in addition to the identification and registration information of the vehicle 10, although any one or combination of a message, identification information of the vehicle 10, registration information of vehicle 10, or any other information may be rendered on the display 110 when in the fourth operational mode.” Lastly, see [0030] The communication device 140 may transmit data regarding the rendering of a particular content on the display 110. Preferably, an advertisement is included in the content rendered on the display 110, and the communication device 140 transmits data regarding the rendering of the advertisement on the display 110.” Applicant’s specification teaches that an insight is a data based suggestion or recommendation. Examiner interprets the reference’s ability to display messages that overlap but are still visible to satisfy a plurality of insights/ recommendations/ messages.


Applicant Argues: Boston fails to teach or otherwise disclose "sending authorization to pay parking related payments to a payment authority, with authorization at least partially incorporating information stored in the digital license plate."

Examiner agrees and has relied on Nyalamadugu for the teaching. While Nyalamadugu does not explicitly disclose parking payments Nyalamadugu teaches an electronic license plate that can conduct a transaction to pay for services using the information stored in the license plate. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be applied to a parking environment as well to encourage contactless transactions using smart devices. Nyalamadugu also teaches use of the smart license plate in a parking environment [0076].





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681